These are appeals from judgments, after trial, at Circuit, by a jury on appeals from awards of condemnation commissioners. *Page 386 
The grounds for reversal of the judgments seem to be —
First. The exclusion of an airplane view of the premises in question and adjacent property.
This was not properly nor sufficiently proved and therefore there was no error in its exclusion.
Second. Error in the striking out of certain testimony of the witness Gannon.
This was proper because the testimony stricken out was not competent nor relevant to the issues being tried.
Third. Error in the admission of the testimony of the witness Dunham as to what he had valued the same property for in the interests of Jersey City.
The objection was that he had valued it for assessment purposes. This was not so. His estimate was as to market value.
The admitting of such testimony was therefore not error.
Fourth. Error in refusal of the court to charge that if Morgan street, adjoining the lands sought to be taken, should be vacated the rights of the public would cease and the use of the land therein would revert to the owner of the adjacent property at the time of such vacation.
There was no error in so refusing to charge. The railroad company was not seeking by the proceeding in question to obtain the lands in the street and the street had not, as a matter of fact, been vacated.
Fifth. Error in refusal to charge a large number of specific requests.
Our examination of these requests and the charge of the learned trial judge brings us to the conclusion that a number of these requests were not proper and that the jury was fully and correctly charged upon all matters and principles applicable to the issues involved.
The judgments below are affirmed, with costs.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None. *Page 387